Citation Nr: 1102017	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to August 
1992 with additional service in the reserves.  He reportedly had 
service in the Southwest Asia theater of operations from October 
1990 to April 1991.
This matter came to the Board of Veterans' Appeals (Board) from 
an April 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in January 
2008 and February 2009 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions by providing a VA examination and issuing 
supplemental statements of the case.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Information associated with the claims file subsequent to the 
Board's September 25, 2008 decision showed that additional 
evidence was received at the RO in June 2008.  However, this 
evidence was not associated with the claims file at the time of 
the Board's September 25, 2008, decision.  As such, VA had 
constructive knowledge of the new evidence even if the said 
records were not physically part of the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In order to ensure that the 
Veteran was afforded due process of law, the Board's September 
25, 2008, decision was vacated, and the Board remanded the claim 
in February 2009 for additional development.


FINDING OF FACT

The Veteran does not have fibromyalgia.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice in 
September 2003 for entitlement to service connection for 
fibromyalgia based on Gulf War service, which substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence. 

The RO provided the appellant with additional notice in February 
2008, subsequent to the April 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the February 2008 notice was not provided prior to the 
April 2004 adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in May 2008 and April 2010 
supplemental statements of the case, following the provision of 
notice in February 2008.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
Duty to Assist

VA has obtained service treatment records, and assisted the 
Veteran in obtaining both private and VA medical records.  The 
Veteran was afforded VA examinations for fibromyalgia in 
September 2003 and in March 2008.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran and 
his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for fibromyalgia.  Applicable law provides 
that service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011, and 
which, by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability is defined as a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; the 
following medically unexplained chronic multisymptom illnesses 
that are defined by a cluster of signs or symptoms (chronic 
fatigue syndrome; fibromyalgia; irritable bowel syndrome; or any 
other illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) for a medically unexplained chronic 
multisymptom illness); or any diagnosed illness that the 
Secretary determines in regulations prescribed under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service-connection.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).    

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   

Analysis

When the Veteran was seen by Andre P. Jones, M.D. in June 2003, 
he reported a 12-year history of multiple problems and concerns.  
He reported that ever since service in the Gulf War region, he 
had had chronic problems.  At the time of the visit, Dr. Jones 
diagnosed fibromyalgia.  

At this point, the Board acknowledges that the Veteran, as a 
layperson, is competent to report symptoms he has experienced.  
However, the medical significance of such symptoms, in terms of 
arriving at a diagnosis, must be addressed by medical 
professionals.  In the present case, the Veteran has reported 
various symptomatology which has been duly noted by medical 
personnel.  The Board has no reason to doubt the Veteran's 
credibility as to the symptoms he has reported.  Nevertheless, 
the preponderance of the competent evidence is against a finding 
that he suffers from fibromyalgia.  

It should be noted here that service connection has already been 
established for chronic fatigue syndrome and for irritable bowel 
syndrome under the regulatory provisions for certain Veteran's 
with service in the Southwest Asia theater of operations during 
the Persian Gulf War.  As hereinafter more particularly 
discussed, there is persuasive medical evidence that the 
symptomatology which the Veteran complains of does not warrant a 
diagnosis of fibromyalgia, but is instead related to his service-
connected chronic fatigue syndrome, his service-connected 
irritable bowel syndrome, and to otherwise nonservice-related 
tendonitis and epicondylitis.  

Turning to the merits of the case, the Board acknowledges a June 
2003 private medical examination from Dr. Jones where the Veteran 
reported that ever since serving in the Gulf War region, he had 
had chronic problems.  Dr. Jones diagnosed the Veteran with 
fibromyalgia.  However, when the Veteran was afforded a VA 
examination in September 2003, the VA examiner examined the 
Veteran and reviewed the Veteran's claims file, it was noted that 
there was no evidence of tender points consistent with 
fibromyalgia.  A May 2007 VA examination specifically for the 
Veteran's back did not appear to make a clear diagnosis of 
fibromyalgia, but the examiner did include a confusing reference 
to the Veteran's "normal back" being due to fibromyalgia.    

Since it was unclear to the Board whether the Veteran had a 
current diagnosis of fibromyalgia, the Board remanded the claim 
in January 2008 for additional development.  As a result, the 
Veteran was afforded a VA examination in March 2008.  After 
review of the Veteran's claims file (including the evaluation 
conducted by Dr. Jones) and examining the Veteran, the VA 
examiner stated that it was less likely as not that the Veteran 
has fibromyalgia.  The VA examiner noted that the Veteran at the 
time expressed fatigue and difficulties performing his duties due 
to flare up of irritable bowel syndrome, and muscle and joint 
pain after walking.  The VA examiner continued that the Veteran 
was diagnosed with chronic fatigue sydrome on the last VA 
examination and the history of chronic fatigue syndrome bears a 
striking resemblance to that of fibromyalgia.  It was noted that 
chronic fatigue syndrome and fibromyalgia shared similar symptoms 
and features.  The VA examiner stated that for fibromyalgia, the 
presence of certain tender points in the examination 11 of 18 are 
required for the diagnosis and the Veteran has less than that 
number in the examination conducted.  It was additionally noted 
the Veteran's shoulder pain seemed related to tendonitis, and the 
elbow pain was related to epicondylitis.  

Therefore, based on the competent medical evidence of record, the 
Board must conclude that the Veteran does not have fibromyalgia.  
The Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the Veteran's statement that was received 
in April 2005 in which he noted that he was granted service 
connection for Dr. Jones's diagnosis of irritable bowel syndrome 
and chronic fatigue syndrome.  The Veteran argues that the same 
should be considered for his current claim of service connection 
for fibromyalgia.  The Board also acknowledges the Veteran's 
statement received in May 2010 in which he attached Dr. Jones's 
June 2003 diagnosis of fibromyalgia and a zerox copy of the 
August 2009 Gulf War Review that mentioned how Public Law 107-103 
included fibromyalgia as a qualifying chronic disability.  The 
Veteran asserted that he should be granted service connection 
pursuant to Public Law 107-103.  However, the Board affords 
considerably more weight to the March 2008 VA opinion that found 
that the Veteran does not have fibromyalgia.  The VA opinion sets 
forth in detail the medical criteria for a diagnosis of 
fibromyalgia and persuasively sets for clinical findings which 
argue against such a diagnosis.  The VA examiner clearly points 
out certain similarities in symptoms but goes not to describe why 
a medical diagnosis of fibromyalgia is not warranted.  The March 
2008 opinion is consistent with the September 2003 opinion.    

The Board acknowledges the Veteran's assertion that he has a 
current diagnosis of fibromyalgia and that it is related to 
service.  While the Veteran is competent to report the symptoms 
of fibromyalgia, he is not competent to provide a diagnosis.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, medical 
examiners in September 2003 and March 2008, with full knowledge 
of the Veteran's self-reported history of symptoms of 
fibromyalgia, were nevertheless of the opinion that the Veteran 
did not currently have fibromyalgia.    

The Board also acknowledges the December 2010 statement from the 
Veteran's representative, who cited to McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007), which held that the requirement that a 
claimant have a current disability before service connection may 
be awarded for that disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensating is 
filed or during the pendency of that claim.  However, the VA 
examiner in March 2008 reviewed the Veteran's treatment records 
and explained why the Veteran did not have fibromyalgia as 
reflected in Dr. Jones's June 2003 letter.  

The Board's interpretation of the March 2008 examination report 
is that some of symptoms which the Veteran seeks service 
connection for are not due to fibromyalgia, but are more 
consistent with chronic fatigue syndrome.  It should be noted 
that service connection has already been established for chronic 
fatigue syndrome.  Further, the medical evidence suggests some of 
the symptoms at issue in this appeal have been attributed to 
irritable bowel syndrome.  Service connection has also already 
been established for irritable bowel syndrome.  As to the medical 
suggestion regarding the shoulder pain being related to 
tendonitis and the elbow pain being related to epicondylitis, a 
review of service records shows no support for a finding that 
these disorders were manifested during service or are otherwise 
related to service.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.

In sum, the totality of the evidence is against a finding that 
the Veteran actually has fibromyalgia.  The symptoms which the 
Veteran credibly reports have been medically attributed to other 
disorders, including the already service-connected chronic 
fatigue syndrome and irritable bowel syndrome. 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


